Citation Nr: 0522156	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to increased evaluation of left ear otitis 
media with cholesteatoma, currently rated as 10 percent 
disabling.

2.  Entitlement to increased evaluation of right ear otitis 
media, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In July 2004, the Board remanded the veteran's claim for 
further development.

By rating decision in July 2002, the RO granted the veteran 
separate ratings for the right ear otitis media and the left 
ear otitis media with cholesteatoma.  A noncompensable rating 
was assigned for right ear otitis media, and the 10 percent 
rating was continued for the left ear otitis media with 
cholesteatoma.  Therefore, the issues are as stated on the 
title page of this decision.


FINDINGS OF FACT

The veteran's otitis media is productive of slight 
tympanosclerosis in the right ear, and drainage and 
cholesteatoma in the left ear; labyrinthitis, facial nerve 
paralysis, or bone loss of the skull have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left ear otitis media with cholesteatoma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (2004).

2.  The criteria for a compensable evaluation for right ear 
otitis media have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.87a, Diagnostic Code 6200 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a July 2002 statement of 
the case, an April 2005 supplemental statement of the case, 
and a VCAA letter was sent in July 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The July 2004  letter informed 
the veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining records and relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the July 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in October 1967 the RO granted service 
connection for bilateral otitis media, and assigned a rating 
of 10 percent.  This decision was based on private medical 
reports, service medical records, and the September 1967 VA 
examination.

The 10 percent rating for bilateral otitis media has remained 
in effect since that time.

In September 2000, the RO received the veteran's claim for an 
increased evaluation for bilateral otitis media.

An April 1999 private medical report indicates that on 
examination, there was a large antero-inferior perforation in 
the left eardrum.  There was mucopurulent debris in the 
posterior-superior quadrant, which was difficult to 
completely eradicate due to the sensitivity of the ear. The 
right ear showed a monomeric membrane indicative of a healed 
perforation.  CT scan revealed a sclerotic mastoid bone on 
the left.  There was evidence of a soft tissue mass 
surrounding the ossicle extending into the epitympanum.  
There appeared to be scutal erosion on the side.  The 
ossicles could not be well visualized, particularly the 
stapes.  The diagnosis was left-sided chronic otitis media.  

A May 1999 private medical report indicates a diagnosis of 
chronic otitis media on the left side.  The examiner stated 
that he saw no definite evidence by physical examination that 
there was a cholesteatoma.

A June 1999 private medical report indicates that CT scan 
demonstrated opacification in the left middle ear and 
mastoid.  On examination, there was still some chronic 
inflammation along the posterior/superior aspect of the small 
remaining tympanic membrane.  In the middle ear there was 
evidence of squamous debris underneath the tympanic membrane 
posteriorly/superiorly, consistent with a cholesteatoma.  The 
diagnosis was probable cholesteatoma, and long history of 
chronic ear problems. 

A June 2000 private medical report indicates that the veteran 
had chronic otitis media, cholesteatoma, and active infection 
in the left ear.

The October 2000 VA ear disease examination indicates that 
the veteran complained of left ear drainage with itching, no 
pain, no vertigo, and no tinnitus.  He reported having 
multiple courses of antibiotics with cerumen removal.  There 
was no history of neoplasm of the ear.  On examination, the 
auricle was normal with no deformity, and the external canal 
was normal bilaterally, with no deformity.  The tympanic 
membrane had perforations bilaterally with the left greater 
than the right, with drainage.  The right side also had some 
erythema of the tympanum.  The mastoid was normal with no 
drainage.  There was no mastoid communication that could be 
identified on physical exam.  There was active ear disease 
present.  There was separation from the left ear as well as 
active perforation bilaterally.  There was no peripheral 
vestibular disorder.  There was no Ménière's disease.  It was 
noted that complications of ear disease included severe 
sensorineural hearing loss and conductive hearing loss, left 
greater than right.  The diagnosis was chronic ear disease, 
left greater than right.  The examiner noted that it was more 
likely than not that the veteran's service connected injury 
from the Korean War led to his chronic ear disease and the 
tympanic ear membrane perforations.

The October 2000 VA audio examination indicates in pertinent 
part that the veteran reported that a private ENT found a 
cholesteatoma on the left ear, which needed to be removed.  
He reported having some drainage occasionally from the left 
ear.  

A January 2001 private medical report indicates that the 
perforation on the right ear appeared to have enlarged some.  
In the left ear there were symptoms consistent with 
cholesteatoma.  

A March 2001 private medical report indicates that the 
veteran had a large perforation in the left ear, and a 
cholesteatoma, which had developed as a result of previous 
ear infections.  

The December 2001 VA ear disease examination indicates that 
on examination, the veteran's right ear was within normal 
limits, with slight tympanosclerosis of the membrane.  There 
was no evidence of perforation or any other abnormalities.  
On the left side, there was a slight amount of wax in the 
external canal.  On examination of the tympanic membrane, 
there was a perforation in the central portion of the 
tympanic membrane, which approaches the posterior annulus.  
There was no obvious evidence of cholesteatoma, but there was 
suggestion of bony erosion in the middle-ear space.  There 
was a slight amount of clear drainage in the external canal.  
The summary was suspected cholesteatoma or chronic ear 
process, tympanic membrane perforation with severe hearing 
loss on the left side.  A tympanomastoidectomy was 
recommended.  

By rating decision in July 2002, the RO granted the veteran 
separate ratings for the right ear otitis media and the left 
ear otitis media with cholesteatoma.  A noncompensable rating 
was assigned for right ear otitis media, and the 10 percent 
rating was continued for the left ear otitis media with 
cholesteatoma.

A January 2003 private report of operation indicates that the 
veteran underwent a left tympanoplasty with canal wall down 
mastoidectomy.  The preoperative diagnoses were left chronic 
otitis media and probable cholesteatoma.  The post-operative 
diagnose were left chronic otitis media, cholesteatoma, and 
tympanosclerosis.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for compensable evaluation are 
not met.  38 C.F.R. § 4.31.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 10 percent rating for the veteran's 
left ear otitis media with cholesteatoma, and a 0 percent 
rating for the veteran's right ear otitis media in accordance 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6200.  
Under the version of Diagnostic Code 6200 in effect prior to 
June 10, 1999, chronic, suppurative otitis media is assigned 
a maximum rating of 10 percent during the continuance of the 
suppurative process.  The rating is to be combined with 
ratings for loss of hearing.  Similarly, 38 C.F.R. § 4.87, 
Diagnostic Code 6200, in effect as of June 10, 1999, provides 
a maximum rating of 10 percent for chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
during suppuration, or with aural polyps.  Hearing impairment 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull, are to be evaluated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  It is 
noted that there is a separate 10 percent rating assigned for 
bilateral hearing loss.

With regard to the left ear, VA and private examinations have 
noted diagnoses of left ear chronic otitis media, with 
cholesteatoma.  The December 2001 VA examination report 
indicates that in the left ear there was drainage, with 
tympanic membrane perforation with suspected cholesteatoma or 
chronic ear process.  A January 2003 private report indicates 
that the veteran underwent a left year tympanoplasty.  

As indicated above, a maximum 10 percent evaluation is 
assignable under both the old and the new schedular criteria 
for rating otitis media under any applicable diagnostic code.  
The Board notes that hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately from any otitis 
media.  As noted, the veteran's hearing loss is already 
separately rated, and the veteran has not been diagnosed with 
labyrinthitis or complications such as facial nerve paralysis 
or bone loss of skull.  Accordingly, a rating in excess of 10 
percent for left ear otitis media with cholesteatoma is not 
warranted.  There are no contentions that there are such 
unusual findings or symptoms that application of the regular 
schedular provisions is impractical.  38 C.F.R. § 3.321.

With regard to the right ear, the December 2001 VA 
examination report indicates that the right ear was within 
normal limits, with slight tympanosclerosis of the membrane.  
There was no evidence of perforation or any other 
abnormalities.  The Board notes that there is no medical 
evidence of record that indicates that there is suppuration 
or aural polyps in the right ear.  Additionally, the 
veteran's hearing loss is already separately rated, and the 
veteran has not been diagnosed with labyrinthitis or 
complications such as facial nerve paralysis or bone loss of 
skull.  Accordingly, a rating in excess of 0 percent for 
right ear otitis media is not warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); see Gilbert, 1 Vet. App. at 55-57.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for left 
ear otitis media with left ear cholesteatoma, is denied.

Entitlement to a compensable rating for right ear otitis 
media is denied.


	                        
____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


